FILED
                              NOT FOR PUBLICATION                           JUL 24 2012

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JOSH THOMAS,                                       No. 10-17480

                Plaintiff - Appellant,             D.C. No. 1:04-cv-05793-MJS

  v.
                                                   MEMORANDUM *
D. A. CARRASCO; et al.,

                Defendants - Appellees.



                     Appeal from the United States District Court
                        for the Eastern District of California
                    Michael J. Seng, Magistrate Judge, Presiding **

                               Submitted July 17, 2012 ***

Before:         SCHROEDER, THOMAS, and SILVERMAN, Circuit Judges.

       California state prisoner Josh Thomas appeals pro se from the district court’s

judgment dismissing his 42 U.S.C. § 1983 action alleging that defendants violated



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
his constitutional rights when they accessed his medical records. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo and may affirm on any

ground supported by the record. Vestar Dev. II, LLC v. Gen. Dynamics Corp., 249

F.3d 958, 960 (9th Cir. 2001). We affirm.

      Dismissal of the action was proper because Thomas failed to state a claim

upon which relief may be granted. See Seaton v. Mayberg, 610 F.3d 530, 538 (9th

Cir. 2010) (explaining that a proper governmental interest may overcome a

conditional right to medical privacy); Cato v. United States, 70 F.3d 1103, 1106-07

(9th Cir. 1995) (dismissal without leave to amend is not an abuse of discretion

where amendment would be futile).

      Thomas’s remaining contentions, including those concerning alleged judicial

misconduct and his claims under the Fourth and Fifth Amendments, are

unpersuasive.

      AFFIRMED.




                                          2                                   10-17480